Tom Glaze, Judge, dissenting. I dissent. In arriving at its decision, the majority assumes the Commission was correct in finding that the Administrative Law Judge’s decision filed January 10, 1980, was final. I cannot agree. In Cooper Industrial Products v. Meadows, 269 Ark. 966, 601 S.W.2d 275 (Ark. App. 1980), we found a Commission’s order not final and appealable. In so doing, we adopted the following rule: For a judgment to be final and appealable, it must in form or effect: Terminate the action; operate to divest some right so as to put [it] beyond the power of the court to place the parties in their former condition after the expiration of the term; dismiss the parties from the court; discharge them from the action; or conclude their rights to the matter in controversy. Allred v. National Old Line Insurance Company, 245 Ark. 893, 895-896, 435 S.W.2d 104 (1968) quoting Johnson v. Johnson, 243 Ark. 656, 421 S.W.2d 605 (1967). Cooper Industrial Products at 969, 601 S.W.2d at 277. The primary issue in this case is whether the claimant’s condition is due to a recurrence of the August 17, 1977, injury or to an aggravation of her condition which occurred on September 28, 1979. If it were a recurrence, Aetna Casualty was liable for benefits, but if it were an aggravation, INA must pay. In his January 10 opinion, the Judge, acting on evidence presented by only the claimant and INA, found that the injury was a recurrence. At the same time, the Judge dismissed INA and directed Aetna Casualty to be made a party to the proceeding. The Administrative Law Judge’s order dated January 10 neither terminated the proceeding nor concluded the parties’ rights to the matters in controversy. In short, the proceeding merely continued in order for the Administrative Law Judge to determine whether the claimant was entitled to benefits from Aetna — this time without INA as a party. The January 10 order by the Administrative Law Judge simply did not end this controversy or any separable branch of it. Rather, it is an attempt to try a claim piecemeal which involves one major issue that affects three indispensable parties, viz., INA, Aetna and the claimant, Dyer. Obviously, Dyer has little interest in whether INA or Aetna pays her benefits so long as they are paid. Both INA and Aetna should have been afforded the opportunity to offer evidence in support of their respective contentions as well as to present rebuttal evidence if necessary. Until such a hearing is conducted, neither an Administrative Law Judge nor the Commission can decide the respective parties’ rights in a manner which will finally terminate this proceeding. In accordance with the foregoing, I would find that the January 10 Administrative Law Judge’s order was not final, and that the Judge has continuing jurisdiction to proceed in this cause in a manner which would properly terminate it. This would include joining both INA and Aetna as parties so that each can present fully whatever evidence is necessary to conclude its respective rights in controversy. I believe the Judge’s earlier dismissal of INA was necessarily without prejudice, and since the Commission erred in finding the January 10 order final, its subsequent decisions on appeal should be set aside and held for naught. Cooper, J., joins in this dissenting opinion.